Questions and Answers
on Disproportionality
June 2009
Regulations for Part B of the Individuals with Disabilities Education Act (IDEA) were published
in the Federal Register on August 14, 2006, and became effective on October 13, 2006.
Additional regulations were published on December 1, 2008 and became effective on December
31, 2008. Since publication of the regulations, the Office of Special Education and
Rehabilitative Services (OSERS) in the U.S. Department of Education (Department) has
received requests for clarification of some of these regulations. This is one of a series of
question and answer (Q&A) documents prepared by OSERS to address some of the most
important issues raised by requests for clarification on a variety of high-interest topics. Each
Q&A document will be updated to add new questions and answers as important issues arise or to
amend existing questions and answers as needed.
OSERS issues this Q&A document to provide States, State educational agencies (SEAs), and
local educational agencies (LEAs) with information regarding the IDEA requirements relating to
disproportionality determinations. This Q&A document represents the Department’s current
thinking on this topic. It does not create or confer any rights for or on any person. This guidance
does not impose any requirements beyond those required under applicable law and regulations.
This Q&A document supplements the Department’s guidance, entitled Disproportionality of
Racial and Ethnic Groups in Special Education, issued on April 24, 2007.
IDEA requires States and LEAs to take steps to address disproportionate representation of
racial/ethnic groups in special education. The statute, as amended in 2004, and the Part B
regulations include important changes in how States must monitor the LEAs in the State to
determine disproportionate representation of racial and ethnic groups in special education and
related services that is the result of inappropriate identification. 20 U.S.C. 1416(a)(3)(C); 34
CFR §300.600(d)(3).
States have a separate obligation, under 20 U.S.C. 1418(d) and 34 CFR §300.646, to collect and
examine data to determine whether significant disproportionality based on race and ethnicity is
occurring in the State and LEAs of the State with respect to the identification of children as
children with disabilities, including identification as children with particular impairments; the
placement of children in particular educational settings; and the incidence, duration, and type of
disciplinary actions, including suspensions and expulsions. Where significant disproportionality
is occurring, the State must provide for the review, and, if appropriate, revision of policies,
procedures, and practices used in identification, placement, or discipline to ensure that they
comply with the requirements of IDEA; require the LEA to publicly report on the revision of
policies, practices, and procedures; and require the LEA to reserve 15 percent of its Part B funds
to provide comprehensive coordinated early intervening services to serve children in the LEA,
particularly, but not exclusively, children in those groups that were significantly over-identified.

Questions and Answers on Disproportionality

Generally, the questions, and corresponding answers, presented in this Q&A document required
interpretation of IDEA and its implementing regulations and the answers are not simply a
restatement of the statutory or regulatory requirements. The responses presented in this
document generally are informal guidance representing the interpretation of the Department of
the applicable statutory or regulatory requirements in the context of the specific facts presented
and are not legally binding. The Q&As in this document are not intended to be a replacement for
careful study of IDEA and its implementing regulations. IDEA, its implementing regulations,
and other important documents related to IDEA and the regulations are found at
http://IDEA.ed.gov.
If you are interested in commenting on this guidance, please email your comments to
OSERSguidancecomments@ed.gov and include Disproportionality in the subject of your email
or write us at the following address: Patricia Guard, U.S. Department of Education, Potomac
Center Plaza, 550 12th Street, SW, room 4108, Washington, DC 20202.

PAGE 2

Questions and Answers on Disproportionality

Table of Contents
A. Reporting Requirements ............................................................................................... Page 4
A-1.

Are States required to report data regarding significant disproportionality, collected
and examined pursuant to 34 CFR §300.646, in their Annual Performance Reports
(APRs)?

A-2.

Are the reporting requirements under 34 CFR §300.646 different from the reporting
requirements under Indicators 9 and 10 in the SPP?

B. Exceptions for Significant Disproportionality............................................................. Page 5
B-1.

Must a State include children placed in residential facilities or group homes in its
calculation of significant disproportionality under 34 CFR §300.646? Does it matter
if the child is placed in a different State?

PAGE 3

Questions and Answers on Disproportionality

A. Reporting Requirements
Authority:

The requirements for reporting on disproportionality are found in the
regulations at 34 CFR §§300.600(d) and 300.646.

Question A-1:

Are States required to report data regarding significant disproportionality,
collected and examined pursuant to 34 CFR §300.646, in their Annual
Performance Reports (APRs)?

Answer:

No, States are only required to report, in their APRs, on LEAs with
disproportionate representation of racial and ethnic groups in special
education that is the result of inappropriate identification as required by 34
CFR §300.600(d)(3).

Question A-2:

Are the reporting requirements under 34 CFR §300.646 different from the
reporting requirements under Indicators 9 and 10 in the SPP?

Answer:

Yes. In accordance with the requirements in 20 U.S.C. 1416(a)(3)(C) of
the IDEA and 34 CFR §300.600(d)(3), an SPP and APR must address the
percent of LEAs with disproportionate representation of racial and ethnic
groups in special education and related services (Indicator 9) and in
specific disability categories (Indicator 10) that is the result of
inappropriate identification. As stated in the Answer to Question A-1
above, States are not required to report on the collection and examination
of data to determine significant disproportionality, pursuant to 34 CFR
§300.646, in the APR. Although not required to report to the Department,
if a State determines that significant disproportionality based on race and
ethnicity is occurring in a particular LEA with respect to identification of
children as children with disabilities, including identification as children
with particular impairments, placement in particular educational settings,
or the incidence, duration, and type of disciplinary actions including
suspensions and expulsions, the State must require the LEA to review and
if appropriate revise its policies, procedures or practices and to publicly
report on the revision of its policies, practices, and procedures consistent
with 34 CFR §300.646.

PAGE 4

Questions and Answers on Disproportionality

B. Exceptions for Significant Disproportionality
Authority:

The requirements for collecting and examining data to determine
significant disproportionality are found in the regulations at 34 CFR
§300.646.

Question B-1:

Must a State include children placed in residential facilities or group
homes in its calculation of significant disproportionality under 34 CFR
§300.646? Does it matter if the child is placed in a different State?

Answer:

Whether a State must include or may exclude a child with a disability in
its calculation of significant disproportionality depends on the agency that
places the child in a residential facility or group home and the location of
the residential facility or group home, as described below:
(i)

All children with disabilities placed in a residential facility or group
home in the same State by an educational agency must be included
in the calculation of significant disproportionality. For purposes of
calculating significant disproportionality, however, a State should
assign responsibility for counting children with disabilities placed in
out-of-district placements to the LEA that is responsible for
providing FAPE for those children rather than the LEA in which the
child has been placed.

(ii)

Children with disabilities placed in residential facilities or group
homes in the same State by a noneducational agency (e.g., court
systems, Department of Corrections, Department of Children, Youth
and Families, Social Services, etc.) may be excluded from a State’s
calculation of significant disproportionality.

(iii) Children with disabilities placed in a residential facility or group
home in a different State by an educational agency should be
included in a State’s calculation of significant disproportionality in
the LEA responsible for providing FAPE for that child (the placing
LEA).
(iv) Children with disabilities placed in a residential facility or group
home in a different State by a noneducational agency (e.g., court
systems, Department of Corrections, Department of Children, Youth
and Families, Social Services, etc.) may be excluded from the
calculation of significant disproportionality by both the State in
which the child resides and the State where the residential facility or
group home is located.

PAGE 5

